DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-16-2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogan (US Patent No. 6,098,212).
Re. claim 1, Rogan discloses a sink drain clog removal device comprising: a clamping member (24) configured to be coupled to a sink drain pipe (see col. 2, lines 50-55); and a nozzle (40) coupled to the clamping member (via cap 20), wherein the nozzle further comprises a hose connector (42) configured to be coupled to a hose (50) to direct water through the nozzle and into the sink drain pipe when the clamping member is coupled to the sink drain pipe (see col. 2, lines 50-55).  
Re. claim 5, Rogan further discloses a sink drain clog removal device wherein the hose connector is angled away from an opening of the sink drain pipe (see Figures 1-4). 
Re. claim 6, Rogan further discloses a sink drain clog removal device further comprising a hose (50) coupled to the hose connector.
Re. claim 7, Rogan further discloses a sink drain clog removal device further comprising a valve coupled to a water supply (faucet 60), the hose being coupled to the valve (see Figure 2).  
Re. claim 8, Rogan further discloses a sink drain clog removal device wherein the water supply is a sink water supply (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogan (US Patent No. 6,098,212) as applied to claim 1 and further in view of Sugaya (US Patent No. 3,031,513).
Re. claim 2, Rogan does not explicitly recite the clamping member being U-shaped, having an upper arm and a lower arm.
Sugaya teaches that it is old and well known in the art of clamping devices to provide a clamping member (1) that is U-shaped, having an upper arm and a lower arm (the arms being capable of being upper and lower arms depending on the orientation of the clamp).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rogan by utilizing the clamp as taught by Sugaya through simple substitution to obtain predictable result of providing a clamp means.
Re. claim 3, Rogan does not explicitly a clamping screw extending through a threaded aperture in the lower arm, wherein the clamping member may be secured to the sink drain pipe by tightening the clamping screw against the sink drain pipe.  
Sugaya teaches that it is old and well known in the art of clamping devices to provide a clamping member (1) wherein a clamping screw (3) extending through a threaded aperture (2) in the lower arm (the arms being capable of being upper and lower arms depending on the orientation of the clamp), wherein the clamping member may be secured to the sink drain pipe by tightening the clamping screw against the sink drain pipe (capable of being secured to a sink drain pipe). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rogan by utilizing the clamp as taught by Sugaya, including a clamping screw extending through a threaded aperture, through simple substitution to obtain predictable result of providing a clamp means.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogan (US Patent No. 6,098,212) as applied to claim 1 and further in view of Kennedy, III et al. (US Patent Publication No. 2021/0172545, effectively filed 9/17/2019).
Re. claim 2, Rogan does not explicitly recite the clamping member being U-shaped, having an upper arm and a lower arm.
Kennedy teaches that it is old and well known in the art of clamping devices to provide a clamping member (10) that is U-shaped, having an upper arm and a lower arm (the arms being capable of being upper and lower arms depending on the orientation of the clamp).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rogan by utilizing the clamp as taught by Kennedy through simple substitution to obtain predictable result of providing a clamp means.
Re. claim 4, Rogan does not explicitly the clamping member is spring loaded, wherein a spring force of the clamping member biases the lower arm against the upper arm, wherein the clamping member is securable to a sink drain pipe by friction between the clamping member and the sink drain pipe.  
Kennedy teaches that it is old and well known in the art of clamping devices to provide a clamping member (10) wherein the clamping member is spring loaded, wherein a spring force of the clamping member biases the lower arm against the upper arm (see paragraph 0032), wherein the clamping member is securable to a sink drain pipe by friction between the clamping member and the sink drain pipe (the arms being capable of being secured to a sink drain pipe by friction between the clamping member and the sink drain pipe).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rogan by utilizing the clamp as taught by Kennedy, including a clamping member biasing means, through simple substitution to obtain predictable result of providing a clamp means.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 (US Patent No. 2,430,739), Dutra (US Patent No. 2,430,976), Nowakowski (US Patent No. 1,796,340), Perry (US Patent No. 2,024,873), and Horwitz (US Patent No. 2,177,566) are analogous because they disclose sink drain clog removal devices utilizing sink water supply.
Pant (US Patent Publication No. 2016/0258148) is analogous because it discloses a pipe cleaning hose attachment with a cleaning nozzle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754